DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1-5 are objected to because of the following informalities:  
	As to Claim 1: 
The applicants are advised to replace the claimed phrase “A thermoplastic polyurethane coated yarn with hydrophobic nano-silica, which is coated a thermoplastic polyurethane resin on a surface thereof, the coated yarn comprising” with the new phrase “A thermoplastic polyurethane (TPU) coated yarn with hydrophobic nano-silica, wherein a thermoplastic polyurethane (TPU) resin is coated on the surface of a core yarn, the coated yarn comprising” (as supported at page 5, lines 8-11, of the present specification).
The applicants are advised to replace the claimed phrase “wherein the thermoplastic polyurethane (TPU) resin contains a nano-silica in a range of 0.2 ~ 5 Parts Per Hundred Resin (phr), which includes a hydrophobic functional group is introduced on the surface thereof” with the new phrase “wherein the thermoplastic polyurethane resin contains a nano-silica in a range of 0.2-5 Parts per Hundred resin (phr), and the nano-silica includes a hydrophobic functional group on the surface thereof”.
The applicants are advised to replace the claimed phrase “in a range of 1~100nm” with the new phrase “in a range of 1-100 nm”.  
	As to Claim 2: The applicants are advised to add the new phrase “the group consisting of” after the phrase “one or more selected from” in claim 2 to be consistent with the Markush group language set forth in MPEP section 2173.05 (h).  
	As to Claim 3: The applicants are advised to replace the claimed phrase “wherein the nano-silica forms a nano-silica aggregate having an aggregate an average size in a range of 100 ~ 1200nm” with the new phrase “wherein the nano-silica forms a nano-silica aggregate having an average aggregate size in a range of 100-1200 nm” (as supported at page 11 of the present specification). 
	As to Claim 4: The applicants are advised to add the new phrase “the group consisting of” after the phrase “any one selected from” in claim 4 to be consistent with the Markush group language set forth in MPEP section 2173.05 (h).  
	As to Claim 5: The applicants are advised to replace “is a thickness, an outer diameter in a range of 0.1~5mm” with the new phrase “having an outer diameter in a range of 0.1-5 mm”.
Appropriate corrections are required.

Abstract of Disclosure
3.	The abstract of the disclosure is objected to:
	 The applicants are advised to replace the phrases “0.2 ~ 5 Parts Per Hundred Resin (phr)” and “in a range of 1 ~ 100nm” with the new phrases “0.2-5 Parts Per Hundred Resin (phr)” and “in a range of 1-100 nm”. 
Corrections are required.  See MPEP § 608.01(b).

Specification
4.	The disclosure is objected to because of the following informalities: 
	As to Page 1, of the present specification, the applicants are advised to replace the disclosed “BACKGROULD” to the correct spelling of “BACKGROUND”. 
	As to Page 5, line 12 of the present specification, the applicants are advised to replace “range of 0.2~5” with the new phrase “range of 0.2-5”.
	As to Page 5, line 13, of the present specification, the applicants are advised to replace “range of 1~100 nm” with the new phrase “range of 1-100 nm”. 
	As to Page 9, line 14, of the present specification, the applicants are advised to replace the phrase “in a range of 0.2~5” with the new phrase “in a range of 0.2-5”. 
	As to Page 9, line 17, of the present specification, the applicants are advised to replace the phrase “in a range of 1~100nm” with the new phrase “in a range of 1-100 nm”. 
	As to Page 12, line 5, of the present specification, the applicants are advised to replace the phrase “in a range of 0.05~4mm” with the new phrase “in a range of 0.05-4 mm”.
	As to Page 12, line 18, of the present specification, the applicants are advised to replace the phrase “of 0.2~5” with the new phrase “of 0.2-5”. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,907,277 (hereinafter referred to as “the patent”) in view of English Translation of KR 10-13410541 (hereinafter referred to as “KR ‘054”).  
	The claims of the patent and the present application are drawn to thermoplastic polyurethane yarns comprising a thermoplastic polyurethane including nanosilica particles having a primary particle size of 1-100 nm, wherein the nanosilica particles comprise a hydrophobic functional group on the surface thereof (Compare claim 1 of the patent with claim 1 of the present application).  The claim of the patent also recites the nanosilica is present in an amount of 0.5-7.0 parts per hundred resin (phr), which overlaps with the presently claimed nano-silica amount of 0.2-5 parts per hundred resin (phr) (Compare claim 1 of the patent with claim 1 of the present application).  The claims of the patent and the present application further recites that the nanosilica particles form aggregates having a size of 100-1200 nm (Compare claim 1 of the patent with claim 3 of the present application).  Moreover, the claims of the patent and the present application recite that the hydrophobic functional group contained on the surface of the nanosilica particles include alkyl group, dimethyl group, trimethyl group, dimethyl siloxane group and methacryl group (Compare claim 1 of the patent with claim 2 of the present application).  
	However, the claims of the patent do not mention the thermoplastic polyurethane yarn is in the form of a coated yarn, wherein a core yarn having a surface is coated with a thermoplastic polyurethane resin, as required by the claims of the present application.  They also do not mention that the core yarn includes polyester or nylon as required by claim 4. 
	Nevertheless, KR ‘054 discloses the step of coating the surface of a core yarn such as polyester or nylon with a thermoplastic polyurethane resin for the purposes of preparing a coated yarn having excellent physical properties (Pages 7-8 and see also abstract).
Given the above teachings, it would have been obvious to one of ordinary skill in the art to coat the yarn recited in the claims of the patent with a thermoplastic polyurethane resin, as taught by KR ‘054, with a reasonable expectation of successfully obtaining desired properties. 
As to present Claim 5: The claims of the patent do not specify the thickness or outer diameter of their thermoplastic polyurethane yarn as required by present claim 5.  However, KR ‘054 teaches adding a thickening agent to a thermoplastic polyurethane resin-based coating liquid for the purposes of preparing a coated yarn having a desired thickness (Pages 7 and 8).  Thus, it would have been obvious to one of ordinary skill in the art to add an optimum or workable amount of the thickening agent to the thermoplastic polyurethane resin-based coating liquid, as taught by KR ‘054, with a reasonable expectation of successfully obtaining coated yarn having a desired thickness, inclusive of those presently claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0100050) in view of Gottschalk-Gaudig et al. (US 2004/0131527) and English Translation of KR 10-13410542 (hereinafter referred to as “KR ‘054”).  
	As to Claims 1-2 and 4-5: Park discloses a thermoplastic polyurethane (TPU) yarn using nanosilica, wherein the yarn comprises a TPU resin and the nanosilica has a particle size of 100 nm or less (Paragraphs [0004], [0011] and [0024] and see also abstract).  Park discloses that the nanosilica is added in an amount ranging from 0-10 phr in the TPU resin (Paragraph [0068]), which overlaps with the presently claimed 0.2-5 parts per hundred resin (phr).  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 
	However, Park does not specify their nanosilica as being hydrophobic and containing a hydrophobic functional group on its surface as required by the claims of the present application.  Park also does not specifically mention employing a hydrophobic functional group selected from dimethyl group as required by claim 2.  Moreover, Park does not mention the thermoplastic polyurethane yarn is in the form of a coated yarn, wherein a core yarn such as polyester or nylon having a surface is coated with a thermoplastic polyurethane resin, as required by the claims of the present application.
	Nevertheless, Gottschalk-Gaudig et al. disclose the use of hydrophobic silica prepared from modifying its surface with hydrophobic functional groups including dimethyl groups for the purposes of obtaining desired rheological control, including better viscosity and thixotropy, for coatings in polyurethane systems (Paragraphs [0023]-[0041] and [0091]-[0097]).  
	Moreover, KR ‘054 discloses the step of coating the surface of a core yarn, such as polyester or nylon, with a thermoplastic polyurethane resin for the purposes of preparing a coated yarn having excellent physical properties (see, for example, abstract).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the hydrophobic silica containing a hydrophobic functional group such as a dimethyl group on its surface taught by Gootschalk-Gaudig et al. in the thermoplastic polyurethane resin of the yarn discussed in Park, with a reasonable expectation of successfully obtaining desired rheology properties for coating purposes.  It would have been also obvious to one of ordinary skill in the art to coat the yarn of Park with a thermoplastic polyurethane resin, as taught by KR ‘054, with a reasonable expectation of successfully obtaining desired properties.
	As to Claim 5: Park does not specify the thickness or outer diameter of their thermoplastic polyurethane yarn as required by claim 5.  However, KR ‘054 teaches adding a thickening agent to a thermoplastic polyurethane resin-based coating liquid for the purposes of preparing a coated yarn having a desired thickness (Pages 7 and 8).  Thus, it would have been obvious to one of ordinary skill in the art to add an optimum or workable amount of the thickening agent to the thermoplastic polyurethane resin-based coating liquid, as taught by KR ‘054, with a reasonable expectation of successfully obtaining coated yarn having a desired thickness, inclusive of those presently claimed. 
 
6. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0100050) in view of Gottschalk-Gaudig et al. (US 2004/0131527) and English Translation of KR 10-1341054 (hereinafter referred to as “KR ‘054”) as applied to claims 1-2 and 4-5 above, and further in view of Bomal et al. (US 2004/0014839). 
	The disclosures with respect to Park, Gottschalk-Gaudig et al., and KR ‘054 in paragraph 5 are incorporated here by reference.  However, they do not mention using nanosilica in aggregate form having an average aggregate size of 100-1200 nm as required by claim 3. 
	Nevertheless, Bomal et al. disclose the use of silica particles in the form of aggregate having an average aggregate size of less than 200 nm (which overlaps with the claimed average aggregate size of 100-1200 nm) for the purposes of providing thermoplastic materials like polyurethanes with improved mechanical properties (Paragraphs [0001], [0021], [0062]-[0063] and [0083]).  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).
	Given the above teachings, it would have been obvious to employ the silica particles in the form of aggregate having the claimed average aggregate size taught by Bomal et al. in the thermoplastic polyurethane resin of the yarn suggested by Park, Gottschalk-Gaudig et al., and KR ‘054, with a reasonable expectation of successfully providing thermoplastic polyurethane resins with desired mechanical properties. 
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 11/30/2021. 
        2 Cited in the IDS submitted by applicants on 11/30/2021.